Citation Nr: 0123667	
Decision Date: 09/28/01    Archive Date: 10/02/01	

DOCKET NO.  99-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for plantar callus of 
the left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for 
bilateral hearing loss and assigned a 10 percent evaluation, 
and continued a 10 percent evaluation for plantar callus of 
the left foot.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by no worse than level V hearing in the poorer ear 
and level II hearing in the better ear.

2.  The veteran's service-connected plantar callus of the 
left foot is manifested by constant pain that results in 
alteration of the veteran's gait, but loss of use of the left 
foot is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, and 5103(A) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 (prior to and 
from June 10, 1999), Part 4, Diagnostic Code 6100 (2000).

2.  The criteria for a 30 percent evaluation for plantar 
callus of the left foot have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103(A); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.68, Part 4, Diagnostic Codes 5167, 5284, 7806, 7819 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The record reflects that the veteran has 
been afforded multiple VA examinations for his service-
connected bilateral hearing loss and plantar callus of the 
left foot.  VA treatment records, indicated to exist, have 
been requested and obtained.  During the veteran's personal 
hearing in March 1999, at page 14 of the transcript, the 
veteran indicated that he did not believe any additional 
medical treatment records existed.  The veteran has also been 
afforded a personal hearing and he and his representative 
have been provided with a statement of the case and a 
supplemental statement of the case.  These informed the 
veteran and his representative of the criteria necessary to 
establish higher evaluations, as well as the evidence 
considered and the reasons for the decisions reached.  The 
Board has also considered the recently published regulations 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001), to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In light of the development accomplished and notification 
afforded the veteran, the Board concludes that it may now 
proceed, without prejudice to the veteran, to decide the 
issues currently on appeal because the VA has complied with 
the VCAA, as well as the recent regulation amendment, as 
applicable, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

I.  Hearing Loss

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating hearing loss were changed, effective 
June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, new rating 
criteria may not have retroactive application.  38 U.S.C.A. 
§ 5110(g) (West 1991).  Therefore, in this case, the Board 
has evaluated the veteran's hearing loss under the old 
criteria, both prior to and from June 10, 1999, and under the 
new criteria as well from June 10, 1999.  In doing so, it is 
concluded that his hearing loss is not evaluated more 
favorably under the criteria in effect prior to or from 
June 10, 1999, as changes to the regulations are inapplicable 
to the veteran since he does not have 55 decibels or more of 
loss at the frequencies 1,000, 2,000, 3,000 and 4,000 hertz, 
nor does he have a pure tone threshold that is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  
See 38 C.F.R. § 4.86.

Under the relevant schedular criteria for the evaluation of 
hearing loss, both prior to and from June 10, 1999, the 
Board's determination of the degree of hearing impairment 
resulting from service-connected defective hearing is based 
on the results of controlled speech discrimination tests 
together with the average hearing threshold as measured by 
pure tone audiometry in the frequencies of 1,000, 2,000, 
3,000, and 4,000 hertz.  The Rating Schedule establishes 
11 levels of auditory acuity, designated from level I for 
essentially normal hearing to level XI for profound deafness.  
38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100.

The report of a November 1998 VA fee-basis audiology 
examination reflects that the pure tone thresholds at the 
designated frequencies were 40, 45, 55, and 60 on the right, 
and 40, 45, 65, and 75 on the left.  The average pure tone 
threshold on the right was 50 and on the left 56.  There was 
68 percent speech discrimination in the right ear and 
88 percent in the left ear.

The report of a July 1999 VA fee-basis audiology examination 
reflects that the pure tone thresholds at the designated 
frequencies were 20, 25, 35, and 40 on the right, and 20, 25, 
55, and 55 on the left.  The average decibel loss was 30 on 
the right and 39 on the left.  Speech discrimination scores 
were 84 percent on the right and 64 percent on the left.

The above examination reports reflect that the scores at the 
time of the November 1998 audiology examination corresponded 
with level V hearing on the right and level II hearing on the 
left.  At the time of the July 1999 audiology examination, 
the scores corresponded with level II hearing on the right 
and level V hearing on the left.  Based on a mechanical 
application of the hearing test findings to the applicable 
criteria, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned because a 
10 percent evaluation is to be assigned where there is 
level V hearing in the poorer ear and level II hearing in the 
better ear.  The veteran has offered testimony indicating 
experiences he has had regarding his hearing loss.  However, 
in the absence of any competent medical evidence indicating 
that he has greater hearing loss than that found on 
examination, a preponderance of the evidence is against a 
finding that the veteran has greater hearing loss than 
indicated above since all of the competent medical evidence 
supports a finding that he does not have hearing loss that is 
greater than level V in one ear and level II in another.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 10 percent that has been assigned 
at any time during the appeal.

II.  Left Foot

The report of a November 1998 VA fee-basis examination 
reflects that the veteran limped to take weight off of the 
left leg.  There were signs of abnormal weight bearing, 
including calluses and unusual shoe wear pattern.  Limited 
function of standing and walking was reported.

The report of a May 1999 VA fee-basis examination reflects 
that the veteran reported that he would have open sores that 
developed around the callus on the foot.  He reported 
constant pain and problems with ambulation.  On examination, 
there were increased calluses on the base of all toes, 
bilaterally, left greater than the right.  The left callus 
was very tender to palpation.  When the veteran ambulated, he 
did not place much weight on the left side.  The examiner 
commented that even though the veteran had significant hallux 
valgus deformity, bilaterally, and hammertoes, bilaterally, 
it appeared that his symptoms were mainly due to the callous 
formation on the left side of his foot with minor 
contribution from the hallux valgus and hammertoe 
deformities.

The veteran's plantar callus of the left foot has been 
evaluated under the provisions of Diagnostic Code 7819.  
Diagnostic Code 7819 is evaluated under Diagnostic Code 7806 
for eczema.  Diagnostic Code 7806 provides that where there 
is exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent evaluation is 
warranted.  Where there is exudation or itching constant, 
extensive lesions, or marked disfigurement, a 30 percent 
evaluation will be assigned.  Where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
evaluation will be assigned.  Diagnostic Code 5284 provides 
that for moderate foot injuries a 10 percent evaluation will 
be assigned.  For moderately severe foot injuries, a 
20 percent evaluation will be assigned.  For severe foot 
injuries, a 30 percent evaluation will be assigned.  Where 
there is actual loss of the foot, a 40 percent evaluation 
will be assigned.  Diagnostic Code 5165 provides that where 
there is amputation of the leg at a lower level permitting 
prosthesis a 40 percent evaluation will be assigned.  
Diagnostic Code 5166 provides that where there is amputation 
of the forefoot that is proximal to the metatarsal bones, a 
40 percent evaluation will be assigned.  Diagnostic Code 5167 
provides that where there is loss of use of the foot, a 
40 percent evaluation will be assigned.  The combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed.  38 C.F.R. § 4.68.

During the veteran's personal hearing, he offered testimony 
indicating that he experienced constant pain in the left foot 
that increased when he put any pressure on the foot, 
including during ambulation.  In light of the veteran's 
report, as well as competent medical evidence indicating that 
there is evidence indicating altered gait that is consistent 
with the veteran experiencing pain on ambulation, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the plantar callus of the left foot more 
nearly approximates the criteria for a 30 percent evaluation 
under either Diagnostic Code 7806 or Diagnostic Code 5284.  
In resolving all doubt in the veteran's behalf, a 30 percent 
evaluation under Diagnostic Code 7806 is granted.  However, 
with respect to a higher evaluation under Diagnostic 
Code 7806, the Board observes that the maximum evaluation 
that may be granted for a foot is 40 percent, based on loss 
of use of the foot or the amputation rule.  Further, 
30 percent is the highest evaluation that may be assigned 
under Diagnostic Code 5284 without a showing of actual loss 
of use of the foot.  A preponderance of the evidence is 
against an evaluation greater than the 30 percent granted 
herein because all of the evidence reflects that the veteran 
continues to have use of the foot, both based upon the 
veteran's testimony as well as medical evidence indicating 
that he is able to continue to ambulate, noting that altered 
wear patterns on the shoes have been shown.  Therefore, on 
the basis of the above analysis, a preponderance of the 
evidence is against an evaluation greater than the 30 percent 
granted herein for plantar callus of the left foot.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  The 
veteran has testified that he has been required to change the 
type of work he does at his employment, but he has continued 
employment.  Further, the record before the Board does not 
contain evidence of "exceptional or unusual" circumstances 
that would preclude the use of the regular Rating Schedule 
with respect to the above-discussed service-connected 
disabilities, noting that neither his hearing loss nor his 
plantar callus of the left foot have required hospitalization 
or caused marked interference with his continued employment.



ORDER

An evaluation greater than 10 percent for bilateral hearing 
loss is denied.

An increased rating of 30 percent for plantar callus of the 
left foot is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

